Exhibit 10.01
MARTEK BIOSCIENCES CORPORATION
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is effective as of  _____, 2009, by
and between Martek Biosciences Corporation, a Delaware corporation (“Martek” or
the “Company”), and  _____________ (“Indemnified Person”).
WHEREAS, Martek desires to attract and retain the services of highly qualified
individuals, such as Indemnified Person, to serve Martek and its related
entities;
WHEREAS, in order to induce Indemnified Person to continue to provide services
to Martek as [an officer] [or] [a member of the Board of Directors] and in order
to provide Indemnified Person with specific contractual assurance that
indemnification will be available to Indemnified Person regardless of, among
other things, any amendment or revocation of Martek’s Certificate of
Incorporation or any acquisition transaction relating to Martek, Martek wishes
to provide for the indemnification of, and the advancement of expenses to,
Indemnified Person to the maximum extent permitted by law;
WHEREAS, Martek’s Certificate of Incorporation requires indemnification of
officers and directors of Martek, and the Indemnified Person may also be
entitled to indemnification pursuant to the General Corporation Law of the State
of Delaware (the “DGCL”) or other provisions of law;
WHEREAS, Martek’s Certificate of Incorporation and the DGCL expressly provide
that their respective indemnification provisions are not exclusive, and
contemplate that Martek, on the one hand, and members of the Board of Directors,
officers and other persons, on the other hand, may enter into contracts with
respect to indemnification;
WHEREAS, Martek and Indemnified Person recognize the significant amount of
corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
cost, availability and scope of coverage of liability insurance has been
limited;
WHEREAS, Martek’s Board of Directors has determined that it is in the best
interests of the Company’s stockholders for the Company to be able to attract
and retain highly qualified persons such as the Indemnified Person and that
increased certainty of protection afforded by this Agreement is a reasonable,
necessary and prudent act to help ensure that persons such as the Indemnified
Person will serve and continue to serve the Company free from undue concern that
they will not be indemnified or have expenses associated with claims advanced;
WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided for in Martek’s Certificate of Incorporation and any
resolutions adopted pursuant to it, or in any other provision of law, and it
shall not substitute for, diminish or abrogate any rights of the Indemnified
Person under such other source of indemnification right; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, in view of the considerations set forth above, Martek desires that
Indemnified Person shall be indemnified and advanced expenses by Martek as set
forth herein;
NOW, THEREFORE, Martek and Indemnified Person hereby agree as set forth below.
1. Certain Definitions. As used in this Agreement:
(a) “Board of Directors” shall mean the Board of Directors of Martek.
(b) “Board Member” shall mean an individual (i) elected by stockholders of
Martek or (ii) appointed by members of its Board of Directors to serve on its
Board of Directors.
(c) “Change in Control” shall mean a change in the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of Martek or any successor in interest to Martek, whether through the
ownership of voting securities, by contract or otherwise. A rebuttable
presumption of a Change in Control shall be created by any of the following that
first occur after the date of this Agreement (and Martek shall bear the burden
of proof to overcome such presumption): (i) any “person” (including, without
limitation, any individual, sole proprietorship, partnership, trust,
corporation, association, joint venture, or other entity, whether or not
incorporated), or “group” of persons (as defined in Sections 13(d) and14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), becomes,
after the date of this Agreement, the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding securities; (ii) during any two (2) year
period, individuals who constitute the Board of Directors at the beginning of
such period, together with any new directors elected or appointed during the
period whose election or appointment resulted from a vacancy on the Board of
Directors caused by retirement, death, or disability of a director and whose
election or appointment was approved by a vote of at least a majority of the
directors then still in office who were directors at the beginning of the
period, cease for any reason to constitute a majority of the Board of Directors;
(iii) the Company sells, assigns, conveys, transfers, leases or otherwise
disposes of all or substantially all of its assets to any person; (iv) the
Company consolidates with, or merges with or into another entity, or any entity
consolidates with, or merges with or into, the Company, in which the owners of
outstanding voting stock of the Company immediately prior to such consolidation
or merger do not represent at least a majority of the voting power in the
surviving entity after the consolidation or merger; or (v) the stockholders of
the Company approve a plan of liquidation or dissolution.
(d) “Claim” shall mean any request made by Indemnified Person to the Company
under this Agreement for indemnification or reimbursement of Expenses or for an
Expense Advance.
(e) “Corporate Status” describes the status of a person who is or was a Board
Member, officer, employee or agent of the Company or of any corporation,
partnership, joint venture, trust, employee benefit plan or other enterprises
which such person was or is serving at the request of Martek.

 

-2-



--------------------------------------------------------------------------------



 



(f) “Covered Event” shall mean any Proceeding in which Indemnified Person was,
is or reasonably and in good faith believes he [or she] will be involved as a
party or otherwise by reason of the fact of the Indemnified Person’s Corporate
Status, by reason of any action taken by Indemnified Person or of any action on
his [or her] part while acting in his [or her] Corporate Status, or by reason of
the fact that he [or she] was serving at the request of Martek as a Board
Member, officer, employee, agent or fiduciary of any other enterprises, in each
case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification, reimbursement or Expense Advance
is sought under this Agreement.
(g) “Expenses” shall mean any and all expenses including: (i) (A) reasonable
attorneys’ fees and other costs, expenses and obligations customarily incurred
in connection with investigating, defending, being a witness in or participating
in (including on appeal and including the premium and other costs relating to
any cost, supersedes or other appeal bond), or preparing to defend, to be a
witness in or to participate in, any action, suit, proceeding, arbitration,
alternative dispute resolution mechanism, hearing, inquiry or investigation, and
(B) judgments, fines, penalties and amounts paid in settlement (if such
settlement is approved in advance by Martek, which approval shall not be
unreasonably withheld), so long as such expenses relate to a Covered Event, and
(ii) any federal, state, local or foreign taxes imposed on the Indemnified
Person as a result of the actual or deemed receipt of any payments under this
Agreement.
(h) “Expense Advance” shall mean a payment to Indemnified Person pursuant to
Section 3 of Expenses in advance of the settlement of or final judgment in any
action, suit, proceeding, arbitration, or alternative dispute resolution
mechanism, hearing, inquiry or investigation.
(i) “Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 2(d) hereof, who shall be
experienced in matters of corporation law and who shall not have otherwise
performed services for Martek or Indemnified Person within the last five years
(other than with respect to matters concerning the rights of Indemnified Person
under this Agreement, or of other Indemnified Persons under similar indemnity
agreements).
(j) “Proceeding” means any threatened, pending or completed action, suit,
proceeding, arbitration or alternative dispute resolution mechanism,
investigation (whether designated by the investigative agency as a formal
investigation or otherwise), inquiry, administrative hearing or any other
actual, threatened or completed proceeding, whether brought in the right of the
Company or otherwise and whether of a civil, criminal, administrative,
regulatory or investigative nature; provided, however, that the term Proceeding
shall not include any action, suit or arbitration initiated by Indemnified
Person to enforce Indemnified Person’s rights under this Agreement.
(k) References to “Martek” shall include, in addition to Martek, any constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger to which Martek. (or any of its wholly owned
subsidiaries) is a party which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, managers,
employees, agents or fiduciaries such that if Indemnified Person is or was a
director, officer, manager, employee, agent or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, manager, partner (general or limited), member, trustee,
employee, agent or fiduciary of another corporation, partnership, joint venture,
limited liability company, employee benefit plan, trust or other enterprises,
Indemnified Person shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnified
Person would have with respect to such constituent corporation if its separate
existence had continued.

 

-3-



--------------------------------------------------------------------------------



 



(l) References to “other enterprises” shall include employee benefit plans
sponsored by Martek or made available by Martek to the Company’s employees;
references to “fines” shall include any excise taxes assessed on Indemnified
Person with respect to an employee benefit plan; and references to “serving at
the request of Martek” shall include any service as a Board Member, officer,
employee, agent or fiduciary of Martek that imposes duties on, or involves
services by, such Board Member, officer, employee, agent or fiduciary with
respect to an employee benefit plan, its participants or its beneficiaries; and
if Indemnified Person acted in good faith and in a manner Indemnified Person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan, Indemnified Person shall be deemed to have acted in
a manner “not opposed to the best interests of Martek” as referred to in this
Agreement.
(m) “Reviewing Party” shall mean, subject to the provisions of Section 2(d), any
person or body appointed by the Board of Directors (and in the event of a Change
in Control, approved by the Indemnified Person, which approval shall not be
unreasonably withheld), in accordance with applicable law to review Martek’s
obligations under this Agreement and applicable law. Subject to the provisions
of Section 2(d), the Reviewing Party may include a member or members of the
Board of Directors, Independent Legal Counsel or any other person or body not a
party to the particular Claim for which Indemnified Person is seeking
indemnification.
(n) “Section” refers to a section of this Agreement unless otherwise indicated.
2. Indemnification.
(a) Indemnification of Expenses. Subject to the provisions of Section 2(b)
below, Martek shall indemnify Indemnified Person for Expenses to the fullest
extent permitted by law if Indemnified Person was or is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, any Covered Event arising out of a Proceeding,
if with respect to the Covered Event, Indemnified Person acted in good faith and
in a manner he [or she] reasonably believed to be in or not opposed to the best
interests of Martek and, in the case of a criminal proceeding, had no reasonable
cause to believe that his conduct was unlawful. In the case of Proceedings by or
in the right of the Company, Indemnified Person shall not be indemnified for
Expenses in respect of any Covered Event, or issue or matter that is part of a
Covered Event as to which Indemnified Person shall have been finally adjudged by
a court to be liable to the Company, unless and only to the extent that the
Delaware Court of Chancery (the “Delaware Court”) or any court in which the
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all of the circumstances of the case,
Indemnified Person is fairly and reasonably entitled to indemnification for such
Expenses as the Delaware Court or such other court shall deem proper.
(b) Review of Indemnification Obligations. Notwithstanding Section 2(a), if any
Reviewing Party determines that indemnification of Indemnified Person under this
Agreement would constitute a violation of applicable law (a “Negative
Determination”), (i) Martek shall have no further obligation under Section 2(a)
to make any payments to or on behalf of Indemnified Person not made prior to the
Negative Determination, and (ii) Martek shall be entitled to reimbursement from
Indemnified Person (who hereby agrees to reimburse Martek) for all Expenses paid
to or on behalf of Indemnified Person that are encompassed by the Negative
Determination (the “Negative Determination Expenses”). This Section 2(b) is
subject to the

 

-4-



--------------------------------------------------------------------------------



 



following: If, within thirty days of notice of a Negative Determination,
Indemnified Person has commenced or commences legal proceedings in a court of
competent jurisdiction to secure a determination that Indemnified Person is
entitled to be indemnified under this Agreement or applicable law, any Negative
Determination shall not be binding; and Martek shall continue to advance
Expenses and Indemnified Person shall not be required to reimburse Martek for
any Negative Determination Expenses until a final judicial determination is made
(as to which all rights of appeal have been exhausted or lapsed) concerning
Indemnified Person’s entitlement to indemnification under this Agreement or
applicable law. Any Negative Determination must be issued in writing.
Notwithstanding anything in this Agreement to the contrary, the Company shall be
under no obligation to make a determination concerning Indemnified Person’s
entitlement to indemnification for a particular Claim prior to final disposition
of a Covered Event, including all appeals.
(c) Indemnified Person Rights on Unfavorable Determination; Binding Effect. If
any Reviewing Party determines that indemnification of Indemnified Person would,
in whole or in part, constitute a violation of applicable law, Indemnified
Person shall have the right to commence litigation in the Delaware Court seeking
an initial determination by the court or challenging any such determination by
such Reviewing Party or any aspect thereof, including the legal or factual bases
therefore. Subject to the provisions of Section 15, Martek hereby consents to
service of process and to appear in any such proceeding. Absent such litigation,
any determination by any Reviewing Party shall be conclusive and binding on
Martek and Indemnified Person.
(d) Selection of Reviewing Party; Change in Control. Upon request of Indemnified
Person, the Board of Directors shall select a Reviewing Party. If a Change in
Control (other than a Change in Control that has been approved by a majority of
the Board of Directors who were Board Members immediately prior to such Change
in Control) has occurred, any Reviewing Party with respect to all issues,
disputes or other matters that arise after the Change in Control and that
concern the rights of Indemnified Person to indemnification of Expenses under
this Agreement or any other agreement or under Martek’s Certificate of
Incorporation as now or hereafter in effect, or under any other applicable law,
shall, if Indemnified Person so requests, be Independent Legal Counsel selected
by Indemnified Person and approved by Martek (which approval shall not be
unreasonably withheld). Such counsel, among other things, shall render its
written opinion to Martek and Indemnified Person as to whether and to what
extent indemnification of Indemnified Person would constitute a violation of
applicable law; and Martek and Indemnified Person agree to abide by such opinion
(subject to the right to judicial review of the decision pursuant to
Section 2(c)). Martek agrees to pay the reasonable fees of the Independent Legal
Counsel referred to above and to indemnify such counsel against expenses
(including reasonable attorneys’ fees), claims, liabilities and damages arising
out of this Agreement or its engagement pursuant to the Agreement.
Notwithstanding any other provision of this Agreement, Martek shall not be
required to pay Expenses of more than one Independent Legal Counsel in
connection with all matters concerning a single Indemnified Person, and such
Independent Legal Counsel shall be the Independent Legal Counsel for any or all
other Indemnified Persons unless (i) Martek otherwise determines or (ii) any
Indemnified Person shall provide a written statement setting forth in detail a
reasonable objection to such Independent Legal Counsel representing other
Indemnified Persons.
(e) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 10 hereof, to the extent that Indemnified Person
has been successful on the merits or otherwise, including, without limitation,
the dismissal of an action without prejudice, in defense of any Covered Event,
Indemnified Person shall be indemnified against all reasonable Expenses incurred
by Indemnified Person in connection with the Covered Event.

 

-5-



--------------------------------------------------------------------------------



 



(f) Expenses as a Witness. Notwithstanding any other provision of this
Agreement, to the extent that Indemnified Person is, by reason of his status
with the Company, a witness in connection with any Proceeding to which
Indemnified Person is not a party, he shall be indemnified against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.
3. Expense Advances.
(a) Obligation to Make Expense Advances. Upon receipt of a written undertaking
by or on behalf of the Indemnified Person to repay such amounts if it shall
ultimately be determined that the Indemnified Person is not entitled to be
indemnified therefore by Martek hereunder under applicable law, Martek shall
make Expense Advances to Indemnified Person.
(b) Form of Undertaking. Any obligation to repay any Expense Advances hereunder
pursuant to a written undertaking by the Indemnified Person shall be unsecured
and may be accepted without reference to financial ability to make the repayment
and no interest shall be charged thereon.
4. Procedures for Indemnification and Expense Advances.
(a) Timing of Payments. All payments of Expenses (including without limitation
Expense Advances) by Martek to or on behalf of the Indemnified Person pursuant
to this Agreement shall be made to the fullest extent permitted by law as soon
as reasonably practicable after written demand by Indemnified Person therefor is
presented to Martek, but in no event later than thirty (30) days after such
written demand by Indemnified Person is presented to Martek. Once notice of a
Claim is given pursuant to Section 4(b) in a manner that identifies an attorney
retained by the Indemnified Person in connection with the Claim, the
presentation by such attorney of an invoice for services rendered shall
constitute a written demand for payment and no separate demand from the
Indemnified Person for payment of each invoice is necessary; provided, however,
that the invoices presented include sufficient detail as to the services
rendered to permit the Company or its insurers the ability to assess the
reasonableness of the Expense Advance requested. The payment obligation under
this Section 4(a) shall apply without regard to whether the Company may have
insurance or indemnity rights applicable to all or a portion of any Expense
Advance.
(b) Notice/Cooperation by Indemnified Person. Indemnified Person shall give
Martek notice in writing as soon as practicable of any Covered Event made
against Indemnified Person for which a Claim, will or could be sought under this
Agreement; provided, however, that the failure to so notify Martek shall not
relieve Martek of its obligations under this Agreement except to the extent that
Martek can demonstrate that such failure has materially prejudiced Martek.
Notice to Martek shall be directed to the Chief Executive Officer and the
General Counsel of the Company at the address shown on the signature page of
this Agreement (or such other address as Martek shall designate in writing to
Indemnified Person). In addition, each of the Indemnified Person and Martek
shall give the other party such information related to a Covered Event and
cooperation as the other party may reasonably require and as shall be within
such party’s power. Without limiting the generality of this cooperation

 

-6-



--------------------------------------------------------------------------------



 



obligation, Indemnified Person shall work reasonably with the Company to manage
Expenses, and such cooperation may be considered in assessing the reasonableness
of Expenses that are the subject of a Claim; provided, however, that nothing in
this sentence shall be construed to undermine the purpose of this Agreement or
prejudice Indemnified Person or to purport to modify the professional
obligations of Indemnified Person’s legal counsel. Among examples of actions
that Indemnified Person agrees to consider to help manage Expenses include
(i) being represented jointly with the Company and/or other directors, officers,
employees or agents of the Company, (ii) being represented by shadow counsel
while publicly remaining part of a larger group of persons being jointly
represented, and (iii) seeking advance approval from appropriate representatives
of the Company before retaining expert witnesses or consultants, or undertaking
large projects such as the preparation of an evidence database. Nothing in this
cooperation obligation shall be construed to require either the Company or
Indemnified Person to compromise or violate any legal, ethical or contractual
obligation or otherwise limit legal rights that the party otherwise has.
Indemnified Person shall cooperate with reasonable requests from the Company
necessary to obtain appropriate recovery under the Company’s insurance programs,
including without limitation directors’ and officers’ liability and fiduciary
liability insurance policies.
(c) No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Covered Event by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, shall not create a presumption that Indemnified Person failed to
meet any particular standard of conduct or lacked any particular belief or that
a court has determined that indemnification is not permitted by this Agreement
or applicable law. Neither the failure of any Reviewing Party to determine
whether Indemnified Person has met any particular standard of conduct or had any
particular belief, nor a Reviewing Party’s actual determination that Indemnified
Person has failed to meet such standard of conduct or lacked such belief, shall
serve, prior to the commencement of legal proceedings by Indemnified Person to
secure a judicial determination that Indemnified Person should be indemnified
under this Agreement or under applicable law, as a defense to Indemnified
Person’s Claim or create a presumption that Indemnified Person has not met any
particular standard of conduct or did not have any particular belief. In
connection with any determination by any Reviewing Party or otherwise as to
whether the Indemnified Person is entitled to be indemnified and/or to receive
Expense Advances under this Agreement and under applicable law, the burden of
proof shall be on Martek to establish that Indemnified Person is not so
entitled. Notwithstanding the absence of any presumption created by a Reviewing
Party’s determination, nothing in this Section 4(c) shall otherwise limit the
admissibility into evidence of documents or testimony related to the Reviewing
Party’s work, including without limitation any report issued by the Reviewing
Party, documents or other materials relied upon by the Reviewing Party or
testimony from the Reviewing Party.
(d) Notice to Insurers. If, at the time of the receipt by Martek of a notice of
a Claim pursuant to Section 4(b) hereof, Martek has liability insurance in
effect which may cover such Claim, Martek shall give prompt notice of the
commencement of such Claim to the insurers in accordance with the procedures set
forth in the respective policies. Martek shall thereafter take all reasonable,
necessary or desirable actions to cause such insurers to pay, on behalf of the
Indemnified Person, all amounts payable as a result of such Claim in accordance
with the terms of such policies. Upon written request from Indemnified Person,
Martek shall provide copies of all insurance policies that arguably afford
coverage for a Claim.

 

-7-



--------------------------------------------------------------------------------



 



(e) Selection of Counsel. Martek shall have the right to approve Indemnified
Person’s selection of counsel with respect to any Covered Event (which approval
shall not be unreasonably withheld). In the event Martek shall be obligated
under this Agreement to satisfy a Claim, Martek, if appropriate, shall be
entitled to assume the defense of such Covered Event with counsel approved by
Indemnified Person (which approval shall not be unreasonably withheld) upon the
delivery to Indemnified Person of written notice of Martek’s election to do so.
After delivery of such notice, approval of such counsel by Indemnified Person
and the retention of such counsel by Martek, Martek will not be liable to
Indemnified Person under this Agreement for any fees or expenses of separate
counsel subsequently retained by or on behalf of Indemnified Person with respect
to the same Covered Event; provided, that, (i) Indemnified Person shall have the
right to employ Indemnified Person’s separate counsel in any such Covered Event
at Indemnified Person’s expense and (ii) if (A) the employment of separate
counsel by Indemnified Person has been previously authorized by Martek,
(B) Indemnified Person shall have reasonably concluded that there may be a
conflict of interest between Martek and Indemnified Person in the conduct of any
such defense, (C) Indemnified Person shall have reasonably concluded that
Indemnified Person’s interests and those of Martek may be inconsistent, or
(D) Martek shall not continue to retain such counsel to defend such Covered
Event, then the fees and expenses of Indemnified Person’s separate counsel shall
be Expenses for which Indemnified Person may receive indemnification or Expense
Advances hereunder.
(f) Settlements. Martek shall not be liable to indemnify Indemnified Person
under this Agreement for any amounts paid in settlement of any Covered Event
agreed or entered into without Martek’s written consent. Martek shall not settle
any Covered Event in any manner that would impose any penalty or limitation on
Indemnified Person or that would require the acknowledgment of any wrongdoing by
Indemnified Person without Indemnified Person’s written consent. Neither Martek
nor Indemnified Person will unreasonably withhold consent to a proposed
settlement of a Covered Event.
5. Additional Indemnification Rights; Nonexclusivity.
(a) Scope. Martek hereby agrees to indemnify the Indemnified Person to the
fullest extent permitted by law, notwithstanding that such indemnification is
not specifically authorized by the other provisions of this Agreement, Martek’s
Certificate of Incorporation or by statute. In the event of any change after the
date of this Agreement in any applicable law, statute or rule that expands the
right of a Delaware corporation to indemnify a director, officer, employee,
agent or fiduciary, it is the intent of the parties to this Agreement that
Indemnified Person shall enjoy by this Agreement the greater benefits afforded
by such change. In the event of any change in any applicable law, statute or
rule that narrows the right of a Delaware corporation to indemnify a member of
its Board of Directors or a director, officer, employee, agent or fiduciary,
such change, to the extent not otherwise required by such law, statute or rule
to be applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations under this Agreement except as set forth in
Section 11(a) hereof.
(b) Nonexclusivity. The indemnification and the payment of Expense Advances
provided by this Agreement shall be in addition to any rights to which
Indemnified Person may be entitled under Martek’s Certificate of Incorporation
or bylaws, any other agreement, any vote of stockholders or disinterested Board
Members, the DGCL or otherwise. The indemnification and the payment of Expense
Advances provided for under this Agreement shall continue as to Indemnified
Person for any action taken or not taken while serving in an indemnified
capacity even though subsequent thereto Indemnified Person may have ceased to
serve in such capacity.
6. No Duplication of Payments. Martek shall not be liable under this Agreement
to make any payment in connection with any Covered Event made against
Indemnified Person to the extent Indemnified Person has otherwise actually
received payment from or on behalf of Martek (under any insurance policy,
provision of Martek’s Certificate of Incorporation or otherwise) of the amounts
otherwise payable hereunder.

 

-8-



--------------------------------------------------------------------------------



 



7. Partial Indemnification. If Indemnified Person is entitled under any
provision of this Agreement or otherwise to indemnification by Martek for some
or a portion of Expenses incurred in connection with any Covered Event, but not,
however, for all of the total amount thereof, Martek shall nevertheless
indemnify Indemnified Person for the portion of such Expenses to which
Indemnified Person is entitled. Allocation between indemnifiable and
non-indemnifiable Expenses shall be determined by the parties in good faith
negotiations based on the relative exposure to Indemnified Person of the
indemnifiable as compared with the non-indemnifiable Expenses.
8. Mutual Acknowledgment. Both Martek and Indemnified Person acknowledge that in
certain instances, federal law or applicable public policy may prohibit Martek
from indemnifying its Board Members, officers, employees, agents or fiduciaries
under this Agreement or otherwise. Indemnified Person understands and
acknowledges that Martek has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of
Martek’s right under public policy to indemnify Indemnified Person.
9. Liability Insurance. To the extent such coverage is obtainable on
commercially reasonable terms in Martek’s discretion, Martek shall maintain
directors’ and officers’ liability insurance or fiduciary liability insurance
applicable to [Board Members], [officers], [key employees, agents or
fiduciaries], and Indemnified Person shall be covered by such policies in such a
manner as to provide Indemnified Person the same rights and benefits as are
provided to the most favorably insured of [Board Members] [or] [Martek’s
officers] [or] [Martek’s key employees, agents or fiduciaries]. Upon any Change
in Control, Martek shall obtain continuation and/or “tail” coverage for
Indemnified Person to the extent such coverage is obtainable at such time at
reasonable cost in the context of the market for directors and officers
insurance as such market has existed over the five years prior to the Change in
Control.
10. Exceptions. Notwithstanding any other provision of this Agreement, Martek
shall not be obligated pursuant to the terms of this Agreement:
(a) Excluded Action or Omissions. To indemnify or make Expense Advances to
Indemnified Person with respect to Covered Events arising out of acts, omissions
or transactions for which Indemnified Person is prohibited from receiving
indemnification under the DGCL or other applicable law.
(b) Claims Initiated by Indemnified Person. To indemnify or make Expense
Advances to Indemnified Person with respect to Covered Events initiated or
brought voluntarily by Indemnified Person and not by way of defense,
counterclaim or cross-claim, except (i) with respect to actions or proceedings
brought to establish or enforce a right to indemnification under this Agreement
or any other agreement or insurance policy or under Martek’s Certificate of
Incorporation (all as now or hereafter in effect) relating to a Claim, (ii) in
specific cases if the Board of Directors has approved the initiation or bringing
of such Claim, or (iii) as otherwise required under Section 145 of the DGCL.

 

-9-



--------------------------------------------------------------------------------



 



(c) Lack of Good Faith. To indemnify Indemnified Person for any Expenses
incurred by the Indemnified Person with respect to any action instituted (i) by
Indemnified Person to enforce or interpret this Agreement, if a court having
jurisdiction over such action determines as provided in Section 13 that each of
the material assertions made by the Indemnified Person as a basis for such
action was not made in good faith or was frivolous, or (ii) by or in the name of
Martek to enforce or interpret this Agreement, if a court having jurisdiction
over such action determines as provided in Section 13 that each of the material
defenses asserted by Indemnified Person in such action was not made in good
faith or was frivolous.
(d) Claims Under Section 16(b). To indemnify Indemnified Person for Expenses and
the payment of profits arising from the purchase and sale by Indemnified Person
of securities in violation of Section 16(b) of the Securities Exchange Act of
1934, as amended, or any similar successor statute.
11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
12. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of Martek), spouses, domestic partners, heirs and personal
and legal representatives. Martek shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
Martek, by written agreement in form and substance satisfactory to Indemnified
Person, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that Martek would be required to perform if no
such succession had taken place. This Agreement shall continue in effect until,
and will terminate upon, the later of: (a) ten (10) years after the date that
Indemnified Person shall have ceased to serve as [a Board Member] [director]
[officer] [employee] [agent] or [fiduciary] of Martek or of any other
enterprises at Martek’s request, or (b) one (1) year after the final termination
of any Proceeding related to a Covered Event (including final termination of any
appeal) or of any action commenced by Indemnified Person and contemplated by
Section 13 of this Agreement to enforce or interpret any terms of this Agreement
or any liability insurance policy maintained by Martek.
13. Expenses Incurred in Action Relating to Enforcement or Interpretation. In
the event that any action is instituted by Indemnified Person under this
Agreement or under any liability insurance policies maintained by Martek to
enforce or interpret any of the terms hereof or thereof, Indemnified Person
shall be entitled to be indemnified for Expenses customarily and reasonably
incurred by Indemnified Person with respect to such action (including, without
limitation, reasonable attorneys’ fees), regardless of whether Indemnified
Person is ultimately successful in such action, unless as a part of such action
a court having jurisdiction over such action makes a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that each of the material assertions made by Indemnified Person as a
basis for such action was not made in good faith or was frivolous; provided,
however, that until such final judicial determination is made, Indemnified
Person shall be entitled under Section 3 to receive payment of Expense Advances
with respect to such action. In the event of an action instituted by or in the
name of Martek under this Agreement to enforce or interpret any of the terms of
this Agreement, Indemnified Person shall be entitled to be indemnified for
Expenses customarily and reasonably incurred by Indemnified Person in defense of
such action (including without limitation costs and expenses incurred with
respect to Indemnified Person’s counterclaims and cross-claims made in such
action), unless as a part of such action a court having jurisdiction over such
action makes a final judicial determination (as to which all rights of appeal
therefrom have been exhausted or lapsed) that each of the material defenses
asserted by Indemnified Person in such action was not made in good faith or was
frivolous; provided, however, that until such final judicial determination is
made, Indemnified Person shall be entitled under Section 3 to receive payment of
Expense Advances hereunder with respect to such action.

 

-10-



--------------------------------------------------------------------------------



 



14. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and signed for by the party addressed, on the date of such delivery;
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked; (iii) if sent by third-party
courier with delivery prepaid, on the next business day after shipment; or (iv)
if by electronic mail, on the next business day after shipment. Addresses for
notice to either party are as shown on the signature page of this Agreement, or
as subsequently modified by written notice.
15. Consent to Jurisdiction. Martek and Indemnified Person each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding that arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Delaware
Court in and for New Castle County, which shall be the exclusive and only proper
forum for adjudicating such a claim.
16. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions (including any provision within a Section,
paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable; and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including without
limitation each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
17. Choice of Law. This Agreement, and all rights, remedies, liabilities, powers
and duties of the parties to this Agreement, shall be governed by and construed
in accordance with the laws of the State of Delaware as applied to contracts
between Delaware residents entered into and to be performed entirely in the
State of Delaware without regard to principles of conflicts of laws.
18. Subrogation. In the event of payment under this Agreement, Martek shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnified Person. Indemnified Person agrees to execute all documents and to
perform all acts that may be reasonably necessary to secure such rights and to
enable Martek effectively to bring suit to enforce such rights.
19. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties. No waiver of any of the provisions of this Agreement shall
be deemed to be or shall constitute a waiver of any other provision (whether or
not similar), nor shall such a waiver with respect to a particular Claim
constitute a continuing waiver applicable to any other Claim.

 

-11-



--------------------------------------------------------------------------------



 



20. Integration and Entire Agreement. This Agreement, together with the
indemnification provisions that may be included in the Company’s Certificate of
Incorporation and Bylaws, sets forth the entire understanding between the
parties and supersedes and merges all previous written and oral negotiations,
commitments, understandings and agreements relating to the subject matter hereof
between the parties. To the extent of any conflict between the provisions of the
Company’s Certificate of Incorporation or Bylaws, on the one hand, and this
Agreement, on the other hand, the conflict shall be resolved in a manner that
provides to Indemnified Person the greater degree of indemnification for
Expenses or Expense Advance, consistent with applicable law.
21. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnified Person any right to be retained in the
employ of Martek or any of its subsidiaries or affiliated entities.
[signature page follows]

 

-12-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

                      MARTEK BIOSCIENCES CORPORATION    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
      Address:        
 
               
 
      E-mail:        
 
         
 
   
 
                    AGREED TO AND ACCEPTED    
 
                    INDEMNIFIED PERSON:    
 
               
 
  By:                                   (Signature)    
 
      Name:        
 
         
 
(Print Name)    
 
      Address:        
 
               
 
      E-mail:        

 

-13-